DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 1-2, 4 & 7-8) in the reply filed on 14 May 2021 is acknowledged.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/14/21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4 & 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4 & 7-8 of copending Application No. 16/412,275. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because each application is directed to improving cognitive function in a subject with age-related cognitive impairment in identical neurodegenerative disease states using LTA4H modulators/ antagonists/inhibitors/antibodies. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1, 2, 4 & 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The specification discusses on pages 2-5 LTA4H contributing to the development of cognitive disorders, such as Alzheimer’s disease, etc., based upon the conversion of leukotriene A4 to leukotriene B4, which leads to neuroinflammation.  Antagonists of LTA4H are then proposed to be useful to treat neuroinflammation, cognition and to improve motor function.  However, in arguendo, any LTA4H “modulatory agent” that alternatively increases neuroinflammation does not appear to be useful for treating these neurodegenerative diseases, yet are encompassed by base claim 1.  Pages 16-81 then describe various compounds that may modulate LTA4H function, or act as LTA4H antagonists.  However, no correlation between structure and either inhibitory or activating function/activity is recited within the claims nor adequately described within the specification.  In other words, generic “LTA4H modulatory agents” (i.e., as it relates to claim 1) are not adequately described, by which one could visualize what these modulatory agents structurally entail before-the-fact.  Likewise, page 82 of the specification generally describes antibodies that can be used in the instant method of treating.                      However, not a single specific antibody directed against LTA4H is structurally described, nor does the specification describe what epitopes any putative antibody must specifically bind, in order to affect any LTA4H activity (i.e., as it relates to claim 4).  No other information generic antibodies are described (i.e., as it relates to claim 4).  Nor is it described whether any LTA4H antibodies are even publically/commercially available.  In conclusion, no antibody is currently adequately described (e.g., by its unique heavy and light variable chain sequences), each with its own otherwise unique amino acid sequences, in order to demonstrate possession of this component required to practice the currently claimed invention.   
Amgen Inc. v. Sanofi, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017) further "made clear that, to satisfy the statutory requirement of a description of the invention, it is not enough for the specification to show how to make and use the invention, i.e., to enable it. Ariad, 598 F.3d at 1345-46, 1347-48.

"[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." [emphasis added] Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A "representative number of species" means that those species that are adequately described are representative of the entire genus. [emphasis added]  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus [i.e., within the variable light and heavy chain], one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number" of species [emphasis added].

Taken a different way, one skilled in the art cannot reasonably visualize what critical chemical structure or antibody structure, such what CDR sequences, must be present, which is then correlated with the functionality of making a LTA4H antagonist/antibody that specifically affects LTA4H activity. Thus, no adequate written description is provided in the instant specification as to what structurally constitutes the genus of LTA4H antagonists or “LTA4H modulatory agents” or “LTA4H antibodies” required to be used in the currently claimed method, because merely listing putative “antagonists”, which possess no common structure, does not 
Second, although Figure 19 describes use of the radical arm water maze as a model system to assess cognition, this model system more accurately may be considered an appropriate model system for assessing spatial memory loss in Alzheimer’s disease, and not any other dementia-related disease not involving spatial memory loss.  Nonetheless, the issue remains that no effective treatment nor prevention of Alzheimer’s disease, Parkinson’s disease, ALS, MS or any of the dementia related diseases listed in claim 2 currently exists, even if it was known, or recited that a given specific “LTA4H antibody” or antagonist should be administered, which it is not.  In other words, no universal treatment for neurodegenerative diseases is currently accepted within the art, because neurodegenerative diseases are often characterized by dead neuronal populations that actually uniquely characterize each particular nervous system disease state. For example, not all patients with Alzheimer’s disease also have Parkinson’s disease or ALS or MS, etc.  Accordingly, a model system for one type of neurodegenerative disease state (e.g., as shown in Figure 19), is not reasonably representative of possessing a treatment method for treating cognition, in general.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Thus, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of use of the claimed genus of “LTA4H modulatory agents”, or “LTA4H antibodies” required to 
Accordingly, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, 1117, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the claimed invention". "The invention is, for purposes of the 'written description' inquiry, whatever is now claimed [emphasis added]".


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        May 30, 2021